Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the 2010 Equity Incentive Plan of REVA Medical, Inc. of our report dated March 17, 2014, with respect to the consolidated financial statements of REVA Medical, Inc. for the year ended December 31, 2013, included in its Annual Report (Form 10-K) for the year ended December 31, 2015, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP San Diego, California
